GAUDIN, Judge,
dissenting.
I respectfully dissent.
This juvenile was adjudged a delinquent and, in my opinion, the testimony and evidence are fully supportive. On appeal, the juvenile does not question the value of the automobile; instead, he argues only that the evidence did not prove beyond a reasonable doubt that he was a delinquent, regardless as to the automobile’s monetary worth.
When the juvenile moved (unsuccessfully) for a directed verdict following presentation of the state’s case, he contended only that the prosecution failed to prove (1) that the car was stolen and (2) that the juvenile knew or had reason to know that the vehicle had been stolen. No mention was made of the automobile’s value or lack of proof thereof.